DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responding to the amendments filed on 09/02/2021. Claims 8 and 15 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrel et al. [US 2014/0365725] in view of Hauck et al. [US 2003/0158999].
Claim 1 is rejected over Barrel and Hauck.
Barrel teaches “A computer program product for managing modified tracks for a primary storage in a cache to mirror to a secondary storage, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause operations, the operations comprising:” as “Storage controller 108 includes a CPU or processor 312, which executes program instructions stored in a memory 316 coupled to the CPU 312. CPU 312 includes any processing device suitable for executing storage controller 108 programs,” [¶0046]
“indicating a modified track for the primary storage stored in the cache in a mirroring cache list;” as “A dirty watermark 512 is maintained by the storage controller 108 to keep track of the amount of dirty data in the write data cache 328.” [¶0058]
“processing the mirroring cache list to select modified tracks in the cache to transfer to the secondary storage that have not yet been transferred;” as “As more dirty data 508 is accumulated in the write data cache 328, the dirty watermark 512 increases accordingly, and as dirty data 508 is destaged to storage devices 116, the dirty watermark 512 decreases accordingly.” [¶0058]
“transferring the selected modified tracks in the cache to the secondary storage; and” as “as dirty data 508 is destaged to storage devices 116, the dirty watermark 512 decreases accordingly.” [¶0058] 

However, Hauck teaches “processing the mirroring cache list to determine modified tracks in the cache to demote from the cache.” as “In write-back cache, the cache controller keeps track of which word units in the cache have been modified by the processor. Marking the modified word units with a dirty bit accomplishes this tracking of modified word units. Thereafter, when word units are displaced from the cache, the word units with a dirty bit are written to primary memory.” [¶0011]
Barrel and Hauck are analogous arts because they teach storage system and cache management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Barrel and Hauck before him/her, to modify the teachings of Barrel to include the teachings of Hauck with the motivation of parallel architecture offers several benefits such as: fault tolerance (no central controller to break), performance scalability (no central bottleneck), smooth incremental growth (by simply adding another node), and flexibility. [Hauck, ¶0038]
Claim 2 is rejected over Barrel and Hauck.
Barrel does not explicitly teach wherein the operations further comprise: removing indication of a modified track from the mirroring cache list in response to demoting the modified track from the cache, wherein a track indicated in the mirroring cache list transferred to the secondary storage remains in the mirroring cache list until demoted from the mirroring cache list.
However, Hauck teaches “wherein the operations further comprise: removing indication of a modified track from the mirroring cache list in response to demoting the modified track from the cache, wherein a track indicated in the mirroring cache list transferred to the secondary storage remains in the mirroring cache list until demoted from the mirroring cache list.” as “In write-back cache, the cache controller keeps track of which word units in the cache have been modified by the processor. Marking the modified word units with a dirty bit accomplishes this tracking of modified word units. Thereafter, when word units are displaced from the cache, the word units with a dirty bit are written to primary memory.” [¶0011] (Until demoted, the data is stored in the cache.)
Claim 3 is rejected over Barrel and Hauck.
Barrel does not explicitly teach wherein the processing the mirroring cache list to select modified tracks in the cache to demote comprises: selecting a modified track in the mirroring cache list to demote;
However, Hauck teaches “wherein the processing the mirroring cache list to select modified tracks in the cache to demote comprises: selecting a modified track in the mirroring cache list to demote;” as “A method according to the present invention includes selecting a mirror cache line in a second controller to copy data into, mirroring the data from a cache line in a first controller to the mirror cache one in the second controller” [¶0020]
“determining whether the selected modified track to demote needs is to be transferred to the secondary storage;” as “Marking the modified word units with a dirty bit accomplishes this tracking of modified word units.” [¶0011]
“in response to determining that the selected modified track to demote is to be transferred to the secondary storage, transferring the selected modified track to demote to the secondary storage and demoting the selected modified track to demote from the cache; and” as 
“demoting the selected modified track to demote from the cache in response to determining that the selected modified track does is not to be transferred to the secondary storage.” as “This is the simplest and most commonly used method. In write-back cache, the cache controller keeps track of which word units in the cache have been modified by the processor.” [¶0011]
Claim 10 is rejected over Barrel and Hauck with the same rationale on rejection of Claim 1.
Claim 11 is rejected over Barrel and Hauck with the same rationale on rejection of Claim 2.
Claim 12 is rejected over Barrel and Hauck with the same rationale on rejection of Claim 3.
Claim 16 is rejected over Barrel and Hauck with the same rationale on rejection of Claim 1.
Claim 17 is rejected over Barrel and Hauck with the same rationale on rejection of Claim 2.
Claim 18 is rejected over Barrel and Hauck with the same rationale on rejection of Claim 3.
Claims 4-6, 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrel et al. [US 2014/0365725] in view of Hauck et al. [US 2003/0158999] and in further view of Anderson et al. [US 2019/0034302].
Claim 4 is rejected over Barrel, Hauck and Anderson.

determining whether the selected modified track to demote in the mirroring cache list is to be transferred to the secondary storage;
in response to determining that the selected modified track to demote is to be transferred to the secondary storage, indicating the selected modified track to demote in a transfer list and demoting the selected modified track to demote from the cache;
demoting the selected modified track to demote from the cache in response to determining that the modified track is not to the secondary storage; and
processing the transfer list to transfer modified tracks indicated in the transfer list to the secondary storage.
However, Anderson teaches “wherein the processing the mirroring cache list to select modified tracks in the cache to demote comprises: selecting a modified track in the mirroring cache list to demote;” as “The secondary storage system 1202.sub.2 receives (at block 1500) the first cache transfer list 1300.sub.1 for failover.” [¶0073] 
“determining whether the selected modified track to demote in the mirroring cache list is to be transferred to the secondary storage;” as [Fig. 15, element 1502]
“in response to determining that the selected modified track to demote is to be transferred to the secondary storage, indicating the selected modified track to demote in a transfer list and demoting the selected modified track to demote from the cache;” as “In one embodiment, all the track identifiers 1302 in the first cache transfer list 1300.sub.1 may be added to the demoted cache LRU list 500 in the secondary storage system 1202.sub.2.” [¶0073]
“demoting the selected modified track to demote from the cache in response to determining that the modified track is not to the secondary storage; and” as “With the operations of FIG. 15, the secondary storage system 1202.sub.2 incorporates the track format metadata of tracks that were in the cache 140, of the primary storage system 1202.sub.1 at the time of the failover into the demote cache control blocks 300 at the secondary storage system” [¶0075]
“processing the transfer list to transfer modified tracks indicated in the transfer list to the secondary storage.” as “The failover manager 1254.sub.2 may then add (at block 1504) track identifiers 1302 in the received primary cache transfer list 1300.sub.1 to the demoted cache LRU list 500 in the secondary storage system 1202.sub.2.” [¶0073]
Barrel, Hauck and Anderson are analogous arts because they teach storage system and cache management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Barrel, Hauck and Anderson before him/her, to modify the teachings of combination of Barrel and Hauck to include the teachings of Anderson with the motivation of the latency reduction benefits of transferring the track format information will likely be realized at the secondary storage system for multiple I/O requests after failover. [Anderson, ¶0028]
Claim 5 is rejected over Barrel, Hauck and Anderson.
The combination of Barrel and Hauck does not explicitly teach wherein the processing the mirroring cache list to determine modified tracks in the cache to demote comprises: selecting a modified track in the mirroring cache list to demote;

determining whether a percentage of free cache space is below a threshold in response to determining that the selected modified track to demote has not been transferred to the secondary storage;
in response to determining that the percentage of free cache space is below the threshold, indicating the selected modified track to demote in a transfer list and demoting the selected modified track from the cache;
in response to determining that the percentage of free cache space is not below the threshold, transferring the selected modified track to demote to the secondary storage and demoting the selected modified track to demote from the cache; demoting the selected modified track to demote from the cache in response to determining that the selected modified track to demote is not to be transferred to the secondary storage; and
processing the transfer list to transfer modified tracks indicated in the transfer list to the secondary storage.
However, Anderson teaches “wherein the processing the mirroring cache list to determine modified tracks in the cache to demote comprises: selecting a modified track in the mirroring cache list to demote;” as “The secondary storage system 1202.sub.2 receives (at block 1500) the first cache transfer list 1300.sub.1 for failover.” [¶0073]
“determining whether the selected modified track to demote in the mirroring cache list is to be transferred to the secondary storage;” as [Fig. 15, element 1502]
“determining whether a percentage of free cache space is below a threshold in response to determining that the selected modified track to demote has not been transferred to the secondary storage;” as “Upon determining that the cache LRU list 400 is full or has reached a threshold level,” [¶0033]
“in response to determining that the percentage of free cache space is below the threshold, indicating the selected modified track to demote in a transfer list and demoting the selected modified track from the cache;” as “tracks are demoted from the LRU list 400 to make room for more tracks to stage into the cache 140 from the storage 104.” [¶0033]
“in response to determining that the percentage of free cache space is not below the threshold, transferring the selected modified track to demote to the secondary storage and demoting the selected modified track to demote from the cache; demoting the selected modified track to demote from the cache in response to determining that the selected modified track to demote is not to be transferred to the secondary storage; and” as “Upon determining that the cache LRU list 400 is full or has reached a threshold level, tracks are demoted from the LRU list 400 to make room for more tracks to stage into the cache 140 from the storage 104.” [¶0033] (Negative limitation of the previous limitation.)
“processing the transfer list to transfer modified tracks indicated in the transfer list to the secondary storage.” as “The failover manager 1254.sub.2 may then add (at block 1504) track identifiers 1302 in the received primary cache transfer list 1300.sub.1 to the demoted cache LRU list 500 in the secondary storage system 1202.sub.2.” [¶0073]
Barrel, Hauck and Anderson are analogous arts because they teach storage system and cache management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Barrel, Hauck and Anderson before him/her, to modify the teachings of combination of Barrel and Hauck to include 
Claim 6 is rejected over Barrel, Hauck and Anderson.
The combination of Barrel and Hauck does not explicitly teach wherein the operations further comprise: indicating tracks to demote from cache that are not to be mirrored to the secondary storage in a demote cache list; selecting one of the demote cache list or the mirroring cache list having a modified track with an oldest timestamp; and demoting modified tracks from the selected one of the demote cache list or the mirroring cache list.
However, Anderson teaches “wherein the operations further comprise: indicating tracks to demote from cache that are not to be mirrored to the secondary storage in a demote cache list; selecting one of the demote cache list or the mirroring cache list having a modified track with an oldest timestamp; and demoting modified tracks from the selected one of the demote cache list or the mirroring cache list.” as “Upon determining that the cache LRU list 400 is full or has reached a threshold level, tracks are demoted from the LRU list 400 to make room for more tracks to stage into the cache 140 from the storage 104.” [¶0033]
Barrel, Hauck and Anderson are analogous arts because they teach storage system and cache management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Barrel, Hauck and Anderson before him/her, to modify the teachings of combination of Barrel and Hauck to include the teachings of Anderson with the motivation of the latency reduction benefits of transferring 
Claim 13 is rejected over Barrel, Hauck and Anderson with the same rationale on rejection of Claim 5.
Claim 14 is rejected over Barrel, Hauck and Anderson with the same rationale on rejection of Claim 6.
Claim 19 is rejected over Barrel, Hauck and Anderson with the same rationale on rejection of Claim 5.
Claim 20 is rejected over Barrel, Hauck and Anderson with the same rationale on rejection of Claim 6.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrel et al. [US 2014/0365725] in view of Hauck et al. [US 2003/0158999] in further view of Anderson et al. [US 2019/0034302] and yet in further view of Ash et al. [US 2017/0052898].
Claim 4 is rejected over Barrel, Hauck, Anderson and Ash.
The combination of Barrel, Hauck and Anderson does not explicitly teach wherein the operations further comprise: determining whether a time difference of an oldest modified track in the mirroring cache list and an oldest modified track in the demote cache list is below a time threshold; and determining whether a percentage of cache used by the mirroring cache list is below a space threshold, wherein the demote cache list is selected in response to determining one of that the time difference is less than the time threshold and the percentage of cache used is less than the space threshold, and wherein the mirroring cache list is selected in response to determining that neither the time difference is less 11 than the time threshold nor the percentage of cache used is less than the space threshold.
“wherein the operations further comprise: determining whether a time difference of an oldest modified track in the mirroring cache list and an oldest modified track in the demote cache list is below a time threshold; and determining whether a percentage of cache used by the mirroring cache list is below a space threshold, wherein the demote cache list is selected in response to determining one of that the time difference is less than the time threshold and the percentage of cache used is less than the space threshold, and wherein the mirroring cache list is selected in response to determining that neither the time difference is less 11 than the time threshold nor the percentage of cache used is less than the space threshold.” as “The range of timestamps is then determined (at block 806) from the determined list as having a start timestamp value as the oldest timestamp in the LRU list 200.sub.i and end timestamp value of the range calculated as the predetermined percentage of the cache to demote times a difference of the most recent timestamp in the track (indicated at the MRU end 202 of the LRU list 200.sub.i) minus the oldest timestamp in the list (at LRU end 204).” [¶0047]
Barrel, Hauck, Anderson and Ash are analogous arts because they teach storage system and cache management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Barrel, Hauck, Anderson and Ash before him/her, to modify the teachings of combination of Barrel, Hauck and Anderson to include the teachings of Ash with the motivation of predetermined percentage may comprise a percentage empirically determined as providing an optimal amount of the cache 116 to remain free. [Ash, ¶0043]
Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is objected as well because it is dependent on Claim 8 which contains allowable subject matter and dependent on rejected claim 1.
Response to Arguments
Applicant's arguments filed on 09/02/2021 have been fully considered but they are not persuasive. 
Applicant’s first argument is: Although in write-through-cache, modified writes in cache are copied to the primary memory, this does not teach a separate mirroring cache list that is processed to select modified tracks in the primary storage to transfer to a secondary storage that is also processed to determine a modified track to demote from the cache.
Examiner respectfully disagrees. Examiner relied on specific teaching of write-back cache, which keeps track of dirty cache lines and update to the main memory accordingly when the victim cache lines are selected. Abstract of this art Hauck teaches mirroring technology.
Applicant’s second argument is:  The write-back-cache method does not teach use of a mirroring cache list indicating modified tracks for a primary storage to transfer to a secondary storage. Instead, the write back cache marks modified data with a dirty bit so that when the modified track is removed from cache it is written to primary memory.
Examiner respectfully disagrees. The write-back method involves mirroring to the main memory (i.e., secondary storage). The write-back technology teaches keeping track of modified cache lines, which need to be mirrored to the main memory.

Examiner respectfully disagrees. To reject the alleged limitation, examiner needs to show maintaining a list of modified cache lines and to demote them from the cache. Paragraph 0011 of Hauck clearly teaches that feature. The recited portion first teaches maintaining/tracking a list of modified cache lines as: “the cache controller keeps track of which word units in the cache have been modified by the processor.” Furthermore, the recited portion teaches demotion of dirty cache lines to the main memory as: “when word units are displaced from the cache, the word units with a dirty bit are written to primary memory.”
Examiner believed he has answered all the questions, therefore the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MASUD K KHAN/            Primary Examiner, Art Unit 2132